



Exhibit 10.14


Five9, Inc.
2018 Executive Bonus Program


On February 8, 2018, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) of Five9, Inc. (the “Company”) approved performance
targets for the year ending December 31, 2018 that will be used to determine the
amount of cash bonus awards that may be earned, on a quarterly basis, by the
Company’s Section 16 officers pursuant to the Company’s 2018 bonus program (the
“2018 Bonus Program”).


Funding of the 2018 Bonus Program will be based upon the Company’s financial
performance and each officer’s individual performance for each quarter in the
year ending December 31, 2018, using a weighting of 75% for Company financial
performance and 25% for individual performance for each executive officer other
than the (i) Interim Chief Executive Officer and Chief Financial Officer and
(ii) President. The Interim Chief Executive Officer and Chief Financial
Officer’s bonus will be funded 100% based upon Company financial performance.
The President’s bonus will be funded 50% based on sales commissions and 37.5%
based on Company financial performance, and 12.5% based on his individual
performance. Financial performance will be based upon the Company’s achievement
of predetermined revenue and adjusted EBITDA targets using a weighting of 80%
for performance achieved against the revenue target and 20% for performance
achieved against the adjusted EBITDA target. Achievement below 90% of the
revenue target or 80% of the adjusted EBITDA target, would result in no cash
payout with respect to such target. Achievement up to 125% of the revenue target
would result in increasing payouts up to a maximum payout of 150% of the portion
of the target bonus allocated to the revenue target. Achievement up to 150% of
the adjusted EBITDA target would result in increasing payouts up to a maximum
payout of 150% of the portion of the target bonus allocated to the adjusted
EBITDA target. In the event that the Company’s actual adjusted EBITDA is below
80% of the adjusted EBITDA target, the maximum cash payout for achieving the
revenue target will be 100% of the revenue target bonus.


Below are the annual target bonus levels under the 2018 Bonus Program for the
Company’s listed Section 16 officers:
 
 
 
 
 
 
 
 
Name
 
Annual Target Bonus
(USD)
 
Annual Target Bonus as a Percentage of Base Salary
Barry Zwarenstein
 
$
275,000
 
 
75%
Daniel Burkland
 
$
325,000
 
 
81%
Scott Welch
 
$
164,000
 
 
50%
Gaurav Passi
 
$
164,000
 
 
50%








